Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Advisory Action
	This advisory action is in response to papers filed February 12, 2021.

Status of the Claims
	Claims 1-8, 12-13 are rejected.

Response to Proposed Claim Amendments
	In papers filed February 12, 2021, Applicant submitted proposed amendments to the claims. The proposed amendments recite a step of culturing a “heterogeneous” cell population containing a mesenchymal stem cell (claim 1). The proposed amendments also removed the product-by-process limitation of claim 12 and the claim now recites a step of culturing a “heterogeneous” cell population containing a mesenchymal stem cell. The proposed amendments recite newly presented limitations that would require further consideration and/or search. Examiner notes that, while the proposed amendments would necessitate new grounds of rejection, the references previously applied (Salvade and Su) are still considered applicable. Salvade discloses that the mesenchymal stem cells cultured in the presence of a fibronectin fragment differentiate into the osteogenic lineage (see page 206, col. 1-2, joining paragraph). That is, Salvade teaches a step of culturing in the presence of a fibronectin fragment a population of cells comprising mesenchymal stem cells and that the mesenchymal stem cells differentiated into the osteogenic lineage. Such a cell population reads on a “heterogeneous” cell population (i.e. a cell population comprising at least two distinct cell types), 
	Examiner further notes that fibronectin is recognized in the art to promote the proliferation of mesenchymal stem cells (MSCs):
	Salvade demonstrates MSC proliferation on the RetroNectin (fibronectin fragment)-coated scaffold (page 206, col. 1, "we have evaluated the viability of PL-cultured MSCs inside the scaffold and their ability to proliferate ... Cell proliferation was further demonstrated by counting cells on 1 Ox fluorescence sections images elaborated with the software Adobe Photoshop CS3, as shown in Figure 8.2"; see also Figure 8.2 on page 211). Thus, Salvade discloses the intended result recitation of selectively proliferating the MSCs under the broadest reasonable interpretation.
	Lai et al. “Reconstitution of Marrow-Derived Extracellular Matrix Ex Vivo: A Robust Culture System for Expanding Large-Scale Highly Functional Human Mesenchymal Stem Cells” STEM CELLS AND DEVELOPMENT, Volume 19, Number 7, 1095-1107 (2010) discloses that fibronectin (FN) promotes mesenchymal stem cell (MSC) proliferation (see Figure 3B on page 1101).
	Singh et al. “Fibronectin and stem cell differentiation – lessons from chondrogenesis” Journal of Cell Science 125, 3703–3712 (2012), discloses that fibronectin promotes MSC proliferation during the differentiation phase of chondrogenesis (page 3707, col. 1-2, joining paragraph).


Response to Arguments
	In papers filed February 12, 2021, Applicant argues that Salvade and Su fail to teach that the mesenchymal stem cell is “selectively proliferated” in a “heterogeneous” cell population (page 5; see also first, second, and third paragraph on page 6). Applicant’s remarks have been carefully considered, but are not found persuasive. In this case, Applicant’s arguments rely on limitations presented in the proposed amendments, as opposed to the examined claims. That is, Applicant’s arguments rely on a step of culturing a “heterogeneous” cell population containing a mesenchymal stem cell, which was not recited in the examined claims.
	In addition, with respect to the “thereby selectively proliferating the mesenchymal stem cell” recitation, as set forth on pages 8-9 of the Office Action mailed December 14, 2020, the claim language indicates that the intended result of selectively proliferating the mesenchymal stem cell (MSC) is necessarily achieved by performing the positively recited method step of culturing the cell population in the presence of a fibronectin fragment ("a step of culturing a cell population containing a mesenchymal stem cell in the presence of a fibronectin fragment and thereby selectively proliferating the mesenchymal stem cell"). Moreover, the instant specification discloses that the recited intended result is achieved by culturing the cell population in the presence of a fibronectin fragment; see [0044], "the desired mesenchymal stem cell is selectively proliferated by culturing a cell population containing a mesenchymal stem cell in the presence of a fibronectin fragment"; see also [0049], "the stromal vascular faction is cultured in a xeno-free medium to which 5% autologous plasma has been added in a vessel coated with a fibronectin fragment, for example, for 4-14 days, preferably 7-10 days, while the medium is exchanged for fresh one every 3 or 4 days. This culture results in selective proliferation of a mesenchymal stem cell." Because the intended result recitation is necessarily achieved by performing the positively recited method step, and Salvade discloses performing the positively recited method step, the claim is anticipated by Salvade. 

	Applicant further argues that Salvade teaches a method of “culturing” already isolated MSCs, as opposed to a method of “producing” MSCs as disclosed by the present application. Applicant’s remarks have been carefully considered, but are not found persuasive. As set forth on pages 9-10 of the Office Action mailed December 14, 2020, a method of "producing" MSCs is encompassed by a method of "culturing" MSCs, under the broadest reasonable interpretation. It is axiomatic that culturing cells produces more cells through cell proliferation. For example, Salvade discloses MSC expansion, through cell culture on RectroNectin-coated scaffolds, from 56 cells/ mm2 to 467 cells/mm2 (see Figure 8.2 on page 211), and therefore clearly demonstrates production of MSCs through cell culture. Moreover, the only positively recited method step in the independent claim 1 is a step of "culturing".

Applicant further argues on page 5: “the specification provides support for the cell population of the claimed method to be heterogeneous. Please see paragraphs [0019]-[0028] of the present specification. It is clear from paragraphs [0027] and [0028] that the stromal vascular fraction In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant’s arguments rely on limitations presented in the proposed amendments, as opposed to the examined claims (i.e. a “heterogeneous” cell population). Examiner further notes that Applicant’s proposed amendments do not even recite that the cell population is adipose tissue and comprises preadipocytes, mature endothelial cells, endothelial progenitor cells, vascular smooth muscle cells, pericytes, parietal cells, macrophages, fibroblasts, and adipose-derived stem cells.

Applicant further argues on page 6: “Since claims 1-8 are not included in the rejection based on the Salvade and Su references, the Applicant submits that the methods of claims 12 and 13 are also not disclosed by Salvade or Su”. Applicant’s remarks have been carefully considered, but are not found persuasive.  As set forth on pages 10-11 of the Office Action mailed December 14, 2020, contrary to Applicant's remarks, claims 1-8, 12-13 are anticipated by Salvade, and claims 12-13 are anticipated by Su. Furthermore, the recitation of a process limitation in claim 12 for the mesenchymal stem cell used in the method is not viewed as positively limiting the claimed product absent a showing that the process of making recited in claim 1 imparts a novel or unexpected The burden is placed upon the applicants to establish a patentable distinction between the claimed and referenced products. The method in which the mesenchymal stem cells were produced is immaterial to their patentability. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. In this case, Applicant's response, filed February 12, 2021, does not provide arguments showing that the process of making the MSCs recited in claim 1 imparts a novel or unexpected property to the MSCs used in claims 12-13.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JOSEPH GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/KEVIN K HILL/Primary Examiner, Art Unit 1633